Title: From Alexander Hamilton to Jeremiah Wadsworth, [20 August 1787]
From: Hamilton, Alexander
To: Wadsworth, Jeremiah



My Dear Sir
[New York, August 20, 1787]

The inclosed is said to be the Copy of a letter circulating in your state. The history of its appearance among us is that it was sent by one Whitmore of Stratford, formerly in the Pay Master Generals Office to a James Reynold of this City.
I am at a loss clearly to understand its object—and have some suspicion that it has been fabricated to excite jealousy against the Convention with a view to an opposition to their recommendations. At all events I wish if possible to trace its source and send it to you for that purpose. Whitmore must of course say where he got it and by pursuing the information we may at last come at the author. Let me know the political connections of this man and the complexion of the people most active in the circulation of the letter. Be so good as to attend to this inquiry somewhat particularly, as I have different reasons of some moment ⟨for⟩ setting it on foot.
I remain &c
A H
Augt. 20–87

